DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the following Parent Applications, filed in Denmark have been received in parent application PCT/DK2016/050222. 
PA 2015 70396 
 06/26/2015
PA 2015 70397 
 06/26/2015
PA 2015 70643 
 10/09/2015
PA 2016 70313 
 05/11/2016


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 3-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4 and 6-9 of Hickmott; Richard Morgan et al. (US 10758704 B2).  
Regarding pending claim 1, Hickmott claims all limitations in patented claims 1, 2 and 9, namely a urinary catheter assembly (claim 1, urinary catheter assembly), comprising: 
an intermittent urinary catheter having a distal end portion located opposite from an insertion tip formed on a proximal end portion of the intermittent urinary catheter, with an exterior surface of the intermittent urinary catheter including a hydrophilic coating (claim 1, an intermittent urinary catheter having an insertion tip … with an exterior surface … including a hydrophilic coating); 
a handle disposed in a sliding relationship to the intermittent urinary catheter (claim 1, a handle … sliding relationship);
a connector coupled to the distal end portion of the intermittent urinary catheter (claim 1, a connector fixed to a distal end portion of the intermittent urinary catheter); and 
a sleeve attached to and extending between the handle and the connector (claim 1, a collapsible and flexible sleeve having a first portion attached to the handle and a second portion attached to the connector);
wherein the connector is configured to be removably attached to the handle to define a cavity formed by the handle and the connector and the sleeve (claim 1, wherein a distal end of the connector is attached to a proximal end of the handle to define a cavity inside of the urinary catheter assembly; claim 9, wherein the distal end of the connector is removably attached to the proximal end of the handle);
where the cavity is configured to enclose an entirety of the intermittent urinary catheter (claim 1, a cavity … that encloses an entirety of the intermittent urinary catheter);
a liquid inside the cavity, and the liquid is adapted to hydrate the hydrophilic coating to provide the exterior surface of the intermittent urinary with a lubricious surface (claim 1, wherein a liquid is contained in the cavity and in contact with the hydrophilic coating such that the hydrophilic coating absorbs an amount of the liquid to provide the exterior surface of the intermittent urinary with a lubricious surface);
wherein the connector has a drain, and the drain is formed by an outer wall of the connector separated from an inner wall of the connector by a channel (claim 2, wherein the connector comprises an inner connector portion and an outer connector portion, with the inner connector portion fixed to the distal end portion of the intermittent urinary catheter and provided with a channel that is configured to drain the liquid out of the cavity); and 
the liquid inside the cavity is adapted to flow out of the cavity through the channel when the connector is detached from the handle (claim 2, a channel that is configured to drain the liquid out of the cavity). 
Regarding the limitation of liquid being adapted to flow through the channel when the connector is detached from the handle, Hickmott claims that the connector and handle define a cavity (claim 1, a distal end of the connector is attached to a proximal end of the handle to define a cavity inside of the urinary catheter assembly that encloses an entirety of the intermittent urinary catheter; claim 9, distal end of the connector is removably attached to the proximal end of the handle to provide a reclosable storage package). 
Therefore, the liquid will exit the cavity only when the connector is detached from the handle. In other words, the intact cavity will retain liquid until the connector is decoupled from the handle. 
Regarding pending claims 3-12, Hickmott claims all limitations in patented claims 1, 2, 4 and 6-9 as shown in table 1.
Table 1: Hickmott double patenting
Pending claim 
Hickmott 
Pending claim 
Hickmott 
Pending claim 
Hickmott 
3
2
7
2, 4, 6
11
1
4
2
8
2, 4, 6
12
8
5
2
9
4, 9


6
6
10
7




Regarding pending claims 7 and 8, Hickmott does not explicitly claim that the proximal end portion of the intermittent urinary catheter is retained inside of the connector immediately adjacent to the inner wall of the connector. However, Hickmott claims that the connector and handle form a cavity (claim 1, a distal end of the connector is attached to a proximal end of the handle to define a cavity; claim 9, distal end of the connector is removably attached to the proximal end of the handle to provide a reclosable storage package). Therefore, the proximal end portion of the catheter will be retained inside of and adjacent to the inner wall of the connector. 

Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of Hickmott; Richard Morgan et al. (US 10758704 B2) in view of Kayerod, Helle et al. (US 20010001443 A1). 
Regarding pending claim 2, Hickmott does not explicitly claim that the drain is funnel-shaped. Kayerod discloses a urinary catheter assembly (¶ [0001], [0009], [0036]); comprising a funnel-shaped drain (¶ [0037], outlet member 5). 
Kayerod configures a connector or drain of a catheter to connect with another drain tube during a procedure (¶ [0037], outlet member 5 designed for connection of the catheter with a hose member (not shown) for transport of urine withdrawn from the bladder to a urine collection bag (not shown)).  
One would be motivated to modify the claims of Hickmott with Kayerod’s funnel-shaped drain so that the catheter can connect to a further drain tube. Therefore, it would have been obvious to modify Hickmott’s claims with Kayerod’s funnel-shaped drain in order to make the connector compatible with an existing drain tube. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu; Yeongchi	GB 2007507 A
Ma; Yiping et al.	US 20150202421 A1
Stout; Marty L. et al.	US 20110160662 A1
Brodsky; David L. et al.	US 5645048 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781